DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15 and 16) and machine (claims 1 – 14) which recite steps of
Independent claims 1, 13, 15, and 16
acquire history information representing a plurality of interventions having been provided to a subject, the history information including a plurality of items for each of the plurality of interventions, the plurality of items respectively corresponding to a plurality of units of classification that have different sizes changing incrementally and that are used in evaluating the effects of the interventions;

integrate of interventions classified into a same unit of classification and display the integrated interventions.
These steps of claims 1 – 16, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the apparatus language, acquire and registers in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of classify or classification, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the circuitry language, integrate in the context of this claim encompasses a mental process of the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The invention, as a whole, is directed to “Embodiments described herein relate generally to a medical information processing apparatus and a medical information processing method.”   The as disclosed invention is not a technical improvement and is not a technological improvement.  Rather, it represents the application of the abstract idea to technology and having the improvements achieved by that application.
Dependent claims recite additional subject matter, which further narrows or defines the abstract idea embodied in the claims (such as claim 2 – 12 and 14, reciting particular aspects of 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing circuitry configure to amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 42, “The processor in the embodiment is not limited to the configuration in which each processor is configured as one piece of circuitry, but one processor may be configured as a combination of a plurality of independent pieces of circuitry, and caused to implement the functions.”, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquire or register amounts to mere data gathering, recitation of classify or classification amounts to selecting a particular data source or type of data to be manipulated, recitation of integrate or display  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 12 and 14, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims  1 – 16; acquire and register, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); classify and integrate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 12 and 14, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, integrate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 8 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang, U.S. Pre-Grant Publication 2013/ 0006672.
As per claim 1,
Dang teaches a medical information processing apparatus comprising processing circuitry configured to:
The Examiner notes the difference between a functional value and a descriptive value.  A functional value is a number that cause a system to change. For example, in the Diamond v. Diehr case, the number caused the system to open the rubber curing system.  A descriptive number contrasts with a functional number in that the number is not used in a later process.  One number is larger than another number is a description of the number.  Another description is that the number represents a particular item such as a zip/ postal code or the instant classification scheme.
It could be argued that the “evaluating the effects of interventions” is a functional result.  The problem is that the Specification does not detail how this occurs. Functionally, it does not occur within the specification but only could occur later. Even if it did occur, ETGs have historically been used for that very purpose as stated within “Symmetry Episodes Treatment Groups” and comparing different episodes of care. 
acquire history information representing a plurality of interventions having been provided to a subject (paragraph 90, read in records), 
the history information including a plurality of items for each of the plurality of interventions (paragraph 90 – 97 record types), 
the plurality of items respectively corresponding to a plurality of units of classification (paragraphs 91 – 96 using surgery records #400, paragraph 126 as an example)
that have different sizes changing incrementally (paragraph 128 – The Examiner notes that “different sizes” is description of a value that is not functionally claimed.  Having a different size does not change the outcome of the claim. Further, it should be noted that current coding structures) and 
that are used in evaluating the effects of the interventions (this represents a potential use of the number.  Are used does not mean that the claim requires the usage.  Positively reciting the limitation would be “using the …”);
classify each of the plurality of interventions into at least one of the plurality of units of classification by (paragraph 128 – CPT-ETG table)
referring corresponding at least one of the plurality of items of each of the plurality of interventions included in the history information (paragraph 128 – CPT – ETG paragraphs 129 – 131 negative match to existing …The Examiner has carefully read the Applicant’s Specification.  The Specification does provide an intended result but how that result is obtained is not disclosed.  Therefore, the 
integrate of interventions classified into a same unit of classification and display the integrated interventions (paragraphs 101, 102 Episode Treatment Group and paragraph 155, display and figure 10 item 90[a-f] paragraphs 161, 161).
As per claim 2, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the processing circuitry is configured to integrate and display the interventions which have been performed repeatedly with time (paragraphs 17, chronic, mental and table 1 – paragraph 73 recurrent episodes).
Page 23 includes
Referring back to FIG. 1, the display control function 154 integrates and displays a plurality of interventions belonging to a same class among the classified interventions. In the embodiment, the display control function 154 integrates and display the interventions which have been performed repeatedly with time. Here, the interventions which have been performed repeatedly with time include interventions which have been repeated continuously and interventions which have been repeated intermittently.
Note that how these “repeat” patterns are known is not disclosed.
As per claim 8, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to, when the interventions are classified into a plurality of units, display the units in a visually distinguishable manner (figure 10 – where what is meant by “visually distinguishable manner” is not defined).
As per claim 9, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to display information representing a response corresponding to an intervention included in the 
As per claim 10, Dang teaches the apparatus of claim 9 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to display information representing a response corresponding to a time range matching a duration of the corresponding intervention (figure 10, time line with ETG).
As per claim 11, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the plurality of interventions include at least one of a medication, a meal, a rehabilitation, a surgical operation, an interventional radiology (IVR), and a radiotherapy treatment (figure 10).
As per claim 12, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the plurality of units of classification include at least one of an order for a medicine, provisioning of a medicine, a name of a medicine, an efficacy of a medicine, a dosage of a medicine, a method of medication, an instructor of the corresponding intervention, and a provider of the corresponding intervention (paragraphs 150 – 156 prescription drug).
As per claim 13,
Dang teaches a medical information processing apparatus comprising processing circuitry as described above in claim 1.
As per claim 14, Dang teaches the apparatus of claim 13 as described above.
Dang further teaches the apparatus as described above in claim 2.
As per claim 15,
Dang teaches a medical information processing method as described above in claim 1.
As per claim 16,
Dang teaches a medical information processing method as described above in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dang, U.S. Pre-Grant Publication 2013/ 0006672 in view Frohliger et al., U.S. Pre-Grant Publication 2014/ 0324456.
As per claim 3, Dang teaches the apparatus of claim 1 as described above.
Dang does not explicitly teach however, Frohliger further teaches the apparatus wherein the processing circuitry is further configured to:
derive start time and end time of a series of interventions included in the history information based on a classification result (paragraph 50 selection mechanism 210 - The Specification does not have the term “derive.”); and
display information representing the start time and the end time of the series of interventions (figures 12 and 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang. One of ordinary skill in the art at the time of the invention would .
Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, U.S. Pre-Grant Publication 2013/ 0006672 in view Reiner, U.S. Pre-Grant Publication 2014/ 0324469.
As per claim 4, Dang teaches the apparatus of claim 1 as described above.
Dang does not explicitly teach however, Reiner further teaches the apparatus wherein the processing circuitry is further configured to switch units for displaying the interventions, based on a condition designated by an operator (paragraph 123, ability to modify the degree of data granularity in accordance with context and user specificity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang. One of ordinary skill in the art at the time of the invention would have been motivated to reduce a perceived negative impact due to excessive (and unnecessary) data and/ or additional time requirements (for distinguishing between relevant and irrelevant data). (Reiner, paragraph 123).
The Specification states, page 37 and 38
In this manner, by causing the display control function 154 to display a plurality of units designated by an operator as one unit, the operator can edit the units for displaying the information related to interventions, in the manner desirable to the operator.
As described above, in the second embodiment, the display control function 154 switches the units for displaying the information representing interventions based on the conditions designated by an operator. Therefore, according to the second embodiment, the operator can dynamically change the units for displaying the information representing interventions.

The display 140 is connected to the processing circuitry 150, and displays various types of information and various types of image data output from the processing circuitry 150. For example, the display 140 is implemented as a liquid crystal monitor, a cathode ray tube (CRT) monitor, or a touch panel.
The processing circuitry 150 controls the elements included in the medical information processing apparatus 100, in response to input operations received from operators via the input circuitry 130. For example, the processing circuitry 150 causes the storage 120 to store therein diagnosis data outputs from the I/F circuitry 110. For example, the processing circuitry 150 reads the diagnosis data from the storage 120, and displays the diagnosis data on the display 140. For example, the processing circuitry 150 is implemented as a processor.
Focusing now on the “display control function 154,” the Specification states on page 35
In this manner, by causing the display control function 154 to switch the granularity related to the duration of interventions, it is possible to change the units in which the interventions are displayed based on the granularity in the temporal order. In this manner, without causing the operator to explicitly adjust the granularity in units of classes, the display of the interventions can be switched to that having an appropriate granularity.
Unit is therefore understood to be a measurement designation.  Granularity is therefore described on pages 32/ 33 as 
For example, as illustrated in FIG. 23, the display control function 154 displays a slide bar 511 for receiving an operation for designating the granularity related to the size of the intervention classes to be displayed in the intervention display area 510. When an operator makes an operation of moving the slide bar 511, the display control function 154 displays the information representing the interventions in the unit of classes in the granularity corresponding to the position of the slide bar 511. Examples of the units of classes include the product name, the generic name, the efficacy or the effect of a medicine, the intervention type, and the presence or absence of any interventions. The granular ty related to the size of classes becomes coarser in the order listed herein.

As per claim 5 and 6, Dang teaches the apparatus of claim 4 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to switch granularity related to
size of the unit of classification of the interventions.
a duration of the interventions.
(paragraph 123 – the “related to” refers to the intended use of the switching granularity)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang for the reasons as described above.
As per claim 7, Dang teaches the apparatus of claim 4 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to, when the interventions are classified into a plurality of units, group units designated by an operator from among the plurality of units into one unit, and display the one unit (paragraph 123).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang for the reasons as described above.
Response to Arguments
Applicant’s arguments, see In regard to the §112(a), filed 1/7/2021, with respect to 35 U.S.C. §112(a) rejection have been fully considered and are persuasive.  The 35 U.S.C. §112(a) rejection of claims 1 – 16 has been withdrawn. 
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
The Applicant states, “In regard to the 101 rejection, the claims have been amended to clarify the practical application …” The Applicant then goes on to quote the specification the invention has advantages such as … “it is possible to…” Similarly an advantage is quoted to be that “the operator can determine…” These potential usages are not claimed and therefore are not a practical application.  Even if they were correctly claimed, they are extra-solution activity.
The Applicant states, “However, Applicant respectfully submits that Dang does not disclose the "acquire" and "classify" features, repeated above, as recited in amended Claims 1 and 13.” Please see the updated rejections above.  The Examiner notes that it is the breadth of the disclosure or saying differently it is the lack of specificity that allows the Examiner to cite the Dang reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626